Exhibit 10.2

CONSULTING AGREEMENT

This Consulting Agreement (“Agreement”), dated and effective as of May 8, 2013,
is made and entered into by and between Lenox D. Baker, Jr. M.D. (“Consultant”),
and WellPoint, Inc., an Indiana corporation (“WellPoint”).

WHEREAS, the Consultant and WellPoint mutually desire to enter into a
relationship whereby Consultant will consult with, and provide consulting
services to, WellPoint and its representatives on the terms and condition set
forth herein; and

WHEREAS, Consultant is able to provide said services and desires to provide the
same to WellPoint and its representatives on the terms and conditions set forth
herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in further consideration of the following
mutual promises, covenants and undertakings, the parties agrees as follows:

1. Consulting Services. Unless terminated sooner pursuant to Section 5 of this
Agreement, beginning on May 8, 2013, and continuing until May 7, 2015 (the
“Term”) Consultant shall consult with WellPoint and its representatives, and by
mutual agreement provide WellPoint and its representatives the following
services: advisory consulting services to WellPoint’s CEO and Chief Medical
Director, and their designees, in support of the advancement of the effort to
improve the quality, safety, access and affordability of health care (the
“Consulting Services”). Throughout the Term, Consultant shall devote such time
and efforts as are reasonably required and requested for the performance of the
Consulting Services. It is agreed and acknowledged that Consultant may from time
to time provide services to other persons, firms and corporations, so long as
such services do not interfere with Consultant’s obligations under this
Agreement.

2. Consulting Fee. Conditioned upon Consultant’s compliance with the terms and
conditions of this Agreement, WellPoint agrees to provide Consultant a
Consulting Fee of $70,000 per quarter for the Consulting Services he performs
during the Term. The Consulting Fee shall be paid at the beginning of each
quarter for the duration of the Term.

3. Confidential Information.

(a) As used herein, “Confidential Information” shall consist of all information,
whether in written, oral, electronic or other form, furnished by WellPoint or
its representatives (defined as director, officer, employee, agent, or advisor
of WellPoint or any of WellPoint’s subsidiaries or affiliates) to Consultant and
specifically includes but is not limited to all business and financial
information, marketing and strategic plans, customers, employees, suppliers,
analysis, reports, technologies, processes and operations, compilations,
forecasts, studies, lists, summaries, notes, data and all other documents and
materials concerning WellPoint and its subsidiaries and affiliates, including
all portions thereof.



--------------------------------------------------------------------------------

(b) Consultant agrees to keep Confidential Information private and strictly
confidential. Consultant shall take all responsible steps to safeguard and
protect Confidential Information from any theft, loss, unauthorized access,
unauthorized use or disclosure and accord it at least the same degree of
confidential and proprietary treatment as he gives his own confidential and
proprietary information, which shall be no less than a reasonable standard of
care.

(c) Consultant acknowledges that he is aware that federal and many state
securities laws prohibit any person or entity who has received from an issuer
material, non-public information from purchasing or selling securities of such
issuer or from communicating such information to any other person or entity
under circumstances in which it is reasonably foreseeable that such person or
entity is likely to purchase or sell such securities.

4. Nature of Relationship.

(a) It is expressly acknowledged and agreed by the parties hereto that
Consultant is being retained by WellPoint in the capacity of independent
contractor and not as an employee of WellPoint or its subsidiaries or
affiliates. Consultant and WellPoint acknowledge and agree that this Agreement
does not create a partnership, joint venture, agency or employer/employee
relationship between them or their subsidiaries or affiliates for any purpose.
Accordingly, WellPoint shall not supervise, control or direct the manner or
means by which Consultant performs the Consulting Services and Consultant shall
have no authority to act for or on behalf of WellPoint or to contractually bind
WellPoint without WellPoint’s express written consent. Consultant and WellPoint
agree that Consultant shall not be entitled to participate in any employee
benefit plans or arrangements or fringe benefit plans or programs or payroll
practices maintained or contributed to by WellPoint or its subsidiaries or
affiliates for their respective employees.

(b) Consultant shall be solely responsible for payment of, and shall indemnify
and hold harmless WellPoint and its subsidiaries and affiliates from and
against, all Federal, state and local taxes arising out of Consultant’s
performance of the Consulting Services, including by way of illustration but not
limitation, Federal, state and local income taxes, Social Security taxes or
social insurance obligations, withholding taxes and any other taxes or business
license fees required by applicable law. WellPoint shall not carry workers’
compensation insurance, general liability insurance or any health or accident
insurance to cover Consultant.

(c) Consultant agrees to indemnify and hold harmless WellPoint and its
subsidiaries and affiliates, and their respective employees, from and against
any taxes, penalties, interest, liabilities, costs or expenses (including,
without limitation, reasonable attorneys’ fees and disbursements) incurred by
WellPoint, or any such subsidiary, affiliate or employee, arising out of or
related to: (i) Consultant’s breach of this Agreement, including, without
limitation, his obligations under Section 3(b) hereof; or (ii) any action or
omission to act by Consultant in connection with the performance of the
Consulting Services and Consultant’s obligations under this Agreement.

 

-2-



--------------------------------------------------------------------------------

5. Early Termination. This Agreement shall terminate prior to the end of the
Consulting Term:

(a) upon the Consultant’s death;

(b) if the Consultant becomes permanently disabled and unable to perform the
Consulting Services;

(c) if the Consultant does not perform the Consulting Services; or

(d) if the Consultant willfully engages in conduct which is demonstrably and
materially injurious or potentially injurious to WellPoint, monetarily or
otherwise.

6. Governing Law. All matters relating to the interpretation, construction and
enforcement of this Agreement shall be governed by the laws of the State of
Indiana.

7. Entire Agreement. This Agreement contains the entire agreement between
Consultant and WellPoint and shall supersede any and all other prior agreements,
arrangements, or understandings, whether oral or written, regarding Consultant’s
consulting arrangement with WellPoint. WellPoint has made no promises to
Consultant regarding Consultant’s consulting arrangement other than as set forth
in this Agreement.

8. Modification. This Agreement may not be modified, changed, extended or
discharged orally, but only by an agreement that is in writing and executed by
the party against whom enforcement of any change, modification, extension or
discharge is sought. The waiver by either party of any breach of any provision
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach. No waiver shall be valid hereunder unless it is in writing
and executed by the party granting the waiver.

9. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, this Consulting Agreement has been executed by Consultant
and WellPoint as of the day and year first written above.

 

     WELLPOINT, INC.   

/s/ LENOX BAKER, JR.

    

/s/ JOE SWEDISH

   Lenox D. Baker, Jr., M.D.      Joseph R. Swedish         CEO   

 

-3-